Case 1:14-cv-01139-MN Document 66 Filed 09/21/20 Page 1 of 4 PageID #: 20887




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 EMMETT TAYLOR, III,                       )
                                           )
                       Petitioner,         )
                                           )
              v.                           )   C.A. No. 14-1139 (MN)
                                           )
 CLAIRE DEMATTEIS,                         )
 Commissioner, Delaware Department         )
 of Correction, and ROBERT MAY,            )
 Warden,                                   )
                                           )
                       Respondents.        )

                                 MEMORANDUM OPINION


Edson A. Bostic, Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER FOR THE
DISTRICT OF DELAWARE – Wilmington, DE – Attorneys for Petitioner.

Maria T. Knoll, Chief of Appeals, DELAWARE DEPARTMENT    OF JUSTICE,   Wilmington, DE –
Attorneys for Respondents.

Kathryn J. Garrison, Deputy Attorney General, DELAWARE DEPARTMENT OF JUSTICE, Dover, DE
– Attorneys for Respondents.




September 21, 2020
Wilmington, Delaware
Case 1:14-cv-01139-MN Document 66 Filed 09/21/20 Page 2 of 4 PageID #: 20888




NOREIKA, U.S. DISTRICT JUDGE

I.     BACKGROUND

       On March 12, 2012, following a Delaware Superior Court jury trial, Petitioner Emmett

Taylor (“Petitioner”) was convicted of capital murder and sentenced to death. (D.I. 65 at 1). In

February 2012, the Court granted Petitioner leave to proceed in forma pauperis and appointed the

Federal Public Defender’s Office (“FPDO”) and its Capital Habeas Unit (“CHU”) to represent

Petitioner in the instant federal habeas proceeding. Id.

       Now, in September 2020, a combination of certain circumstances has left the FPDO unable

to continue to represent Petitioner in the pending habeas matter. (D.I. 65 at 2-3). As a result, the

FPDO seeks leave to withdraw from further representation of Petitioner, and asks that he be

appointed substitute, qualified, and experienced habeas counsel to represent him under the

Criminal Justice Act of 1964, 18 U.S.C. § 3006A (“CJA”) and the District of Delaware’s CJA

Plan. More specifically, the FPDO asks the Court to appoint Ms. Tiffani Hurst, Esquire to

represent Petitioner. (D.I. 65 at 3).

       Attorney Hurst has been primarily responsible for handling Petitioner’s habeas petition

since October 2018, she is the former chief of the FPDO’s CHU, and she is a seasoned capital and

non-capital habeas litigator. (D.I. 65 at 3). Attorney Hurst is retiring from the FPDO effective

September 26, 2020, but Petitioner has asked to have Ms. Hurst continue her representation of him

upon her retirement. (D.I. 65-1 at 2). She has agreed to represent Petitioner if appointed. (D.I. 65

at 2-3). Attorney Hurst, however, is not a member of this District’s CJA Panel.

II.    DISCUSSION

       Although a habeas petitioner does not have a constitutional or statutory right to an attorney

in a federal habeas proceeding, see Coleman v. Thompson, 501 U.S. 722, 752 (1991), a district
Case 1:14-cv-01139-MN Document 66 Filed 09/21/20 Page 3 of 4 PageID #: 20889




court may seek legal representation by counsel for a petitioner who demonstrates “special

circumstances indicating the likelihood of substantial prejudice to [the petitioner] resulting . . .

from [the petitioner’s] probable inability without such assistance to present the facts and legal

issues to the court in a complex but arguably meritorious case.” Tabron v. Grace, 6 F.3d 147, 154

(3d Cir. 1993); 18 U.S.C. § 3006A(a)(2)(B) (representation by counsel may be provided for a

financially eligible petitioner when a court determines that the “interests of justice so require”).

Notably, the United States District Court for the District of Delaware has adopted a Plan for

Furnishing Representation in Federal Court for any Person Financially Unable to Obtain Adequate

Representation in Accordance with the CJA (“CJA Plan”). The Delaware CJA Plan provides for

the establishment of the Federal Public Defender Organization and for a separate panel of private

attorneys known as the CJA Panel. See Delaware CJA Plan at §§ V and VI. The CJA Panel

attorneys are available for appointment as counsel in habeas corpus proceedings filed pursuant to

28 U.S.C. § 2254, and the Delaware CJA Plan sets forth criteria for membership on the CJA Panel

and the appointment process. See Delaware CJA Plan at §§ IV(A)(1)(i), (2)(b); IV(B,)(C),(D); VI;

VII.

        The Delaware CJA Plan allows for the appointment of counsel not on the CJA Panel “in

exceptional circumstances.” Delaware CJA Plan at § VII(C). Section VII (C) provides, in relevant

part:

               When the district judge presiding over a case [. . .] determines that
               the appointment of an attorney, who is not a member of the CJA
               panel, is in the interest of justice, judicial economy, or continuity of
               representation, or there is some other compelling circumstance
               warranting his or her appointment, the attorney may be admitted to
               the CJA panel pro hac vice and appointed to represent the CJA
               defendant. Consideration for preserving the integrity of the panel
               selection process suggests that such appointments should be made
               only in exceptional circumstances. Further, the attorney, who may
               or may not maintain an office in the District, should possess such



                                                  2
Case 1:14-cv-01139-MN Document 66 Filed 09/21/20 Page 4 of 4 PageID #: 20890




               qualities as would qualify him or her for admission to the District’s
               CJA panel in the ordinary course of panel selection.

Delaware CJA Plan at § VII (C).

       As an initial matter, the Court grants the Motion for Leave to File Sealed Motion to

Withdraw Federal Public Defender and the Office of the Federal Public Defender as Counsel and

for the Appointment of Substitute Counsel. (D.I. 64). In turn, based on the assertions in the Motion

to Withdraw/Substitute Counsel, the Court finds that exceptional circumstances are present in this

case. The case is complex, and Attorney Hurst is already familiar with the issues because she has

represented Petitioner for approximately two years.         (D.I. 65 at 3).     In addition, she has

considerable experience in both capital and non-capital habeas litigation. Given her familiarity

with Petitioner, the complexity of the case, and her qualifications, the Court finds that the interests

of justice, judicial economy, and continuity in representation warrant the appointment of Attorney

Hurst to represent Petitioner in this proceeding.

III.   CONCLUSION

       For the reason set forth above, the Court will grant: (1) the Motion for Leave to File Sealed

Motion for the Federal Public Defender and FPDO to Withdraw as Counsel and for the

Appointment of Substitute Counsel (D.I. 64); and (2) the Motion for the Federal Public Defender

and FPDO to Withdraw as Counsel and for the Appointment of Substitute Counsel (D.I. 65).

Consequently, the Court will appoint Attorney Tiffani Hurst to represent Petitioner, effective

October 1, 2020. A separate Order will be entered.




                                                    3
